DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aravena (2017/0105820).
In reference to claim 1, Aravena teaches a screw engagement system for transmission of torque and rotational motion from a screw driver to a screw, the system comprising a screw, 18, comprising a screw shaft axially extending from a screw head, and a screw head recess, 28, formed axially into the screw head from an end surface, 26, of the screw head, the screw head recess including a plurality of screw head recess grooves, 30, arranged circumferentially around and formed radially outwardly into the screw head from an inner circumferential surface of the screw head recess, (pp 0030, fig. 7), and a driver, 20, comprising a driver head having the general shape of a spherical frustum and including a plurality of splines, 52, that are defined by driver head grooves, 54, formed into and arrayed circumferentially around the driver head, and that are configured to engage the screw head recess grooves and transmit torque and impart rotational motion to the screw therethrough, (pp 0033).
In reference to claim 2, in which each driver head groove has an arcuate transverse profile along a radial cross-section cut by a radial plane passing through the driver head groove perpendicular to a rotational axis of the driver, (fig. 13, pp 0033).
In reference to claim 3, in which a radially inner apex of each driver head groove has a convex curved axial profile along its length along an axial cross section cut by an axial plane, (fig. 12, pp 0033).
In reference to claim 4, in which the screw head recess grooves are angled radially inward toward a rotational axis of the screw, (fig. 7).
In reference to claim 5, in which the screw head recess is tapered radially inwardly, (pp 0030, fig. 5).
In reference to claim 6, in which the screw includes six screw head recess grooves, (fig. 7).
In reference to claim 9, Aravena also teaches a screw, 18, comprising a screw shaft axially extending from a screw head; and a screw head recess, 28, formed axially into the screw head from an end surface, 26, of the screw head, the screw head recess including six screw head recess grooves, (fig. 7), arranged circumferentially around and formed radially outwardly into the screw head from an inner circumferential surface of the screw head recess, (pp 0030), the screw head recess being configured to receive a driver, 20, comprising a driver head having the general shape of a spherical frustum and including a plurality of driver head splines, 52, that are defined by driver head grooves, 54, formed into and arrayed circumferentially around the driver head, the screw head recess grooves being configured and positioned to receive and engage the driver head splines and to receive torque transmission and rotational motion therethrough, (pp 0033), and to receive a driver comprising a driver head having the general shape of a hexagonal prism and including six driver head corners that are defined by intersections of six facets arrayed circumferentially around the driver head, the screw head recess grooves being configured and positioned to receive and engage the driver head corners and to receive torque transmission and rotational motion therethrough, (pp 0032).
In reference to claim 10, in which the screw head recess grooves are angled radially inward toward a rotational axis of the screw, (fig. 7).
In reference to claim 11, in which the screw head recess is tapered radially inwardly, (pp 0030, fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aravena.
Aravena teaches all the limitations of the claims except for the driver head and screw head recess are configured to transmit up to 35Ncm torque to drive or remove the screw 12 into/from bone tissue with the screw driver rotational axis 32 and screw rotational axis 40 being at an included angle of up to 165 degrees.
Aravena teaches that the driver head and screw head recess are configured to transmit torque to drive or remove the screw 12 into/from bone tissue with the screw driver rotational axis and screw rotational axis being at an included angle to achieve a higher torque without increasing the overall diameter of the components, (pp 0034).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Aravena with the driver head and screw head recess are configured to transmit up to 35Ncm torque to drive or remove the screw into/from bone tissue with the screw driver rotational axis and screw rotational axis  being at an included angle of up to 165 degrees since the prior art teaches the general concept of using angle adjustment to allow for varying engagement of the driver with the screw thus giving rise to varying torque as needed for particular use cases, e.g. insertion or removal of the fixation screw that would appear to be applicable to this particular (pp 0034) and, since it has been held that when the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges merely involves routine skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kukucka et al. (10/882,162), Farre (8,978,525) and Bondhus (4,246,811) were cited to show other examples of screw systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        May 17, 2022

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723